Citation Nr: 0420911	
Decision Date: 07/30/04    Archive Date: 08/05/04

DOCKET NO.  03-22 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael F. Bradican


INTRODUCTION

The veteran served on active duty from April 1968 to April 
1970.  This case comes to the Board of Veterans' Appeals 
(Board) from a rating decision by the RO dated in April 2003, 
which denied service connection for hypertension.  The appeal 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify you if further 
action is required on your part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5103, 5103A) (West 2002); 38 C.F.R. § 3.159 (2003)) was 
enacted on November 9, 2000. The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits. The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims. The VCAA is applicable to 
all claims filed on or after the date of enactment, or filed 
before the date of enactment and still pending before VA on 
that date. See VAOPGCPREC 7-2003 (Nov. 19, 2003). 

The Board notes that in the April 2003 rating decision the RO 
informed the veteran that his discharge physical examination 
did not make reference to high blood pressure.  This 
statement was repeated in the July 2003 Statement of the 
Case.  Likewise, an August 2003 statement by the Decision 
Review Officer noted that a review of the veteran's discharge 
physical examination report did not make reference to high 
blood pressure.  The Board notes, however, that the service 
medical records only contained only the Report of Medical 
History (SF 89) portion of his separation physical 
examination.  This form shows the veteran denying a history 
of high or low blood pressure, and the Physician's summary 
(block 39) does not note any findings of high blood pressure.  
The remainder of the veteran's separation examination report, 
the Report of Medical Examination, which would show the 
objective clinical findings, is not included with his service 
medical records in the claims folder.  The RO did not inform 
the veteran that the decision to deny his claim was based on 
an incomplete separation examination report.  Therefore 
remand of his appeal is required.

The veteran contends that he is entitled to compensation 
benefits for hypertension, and claims that he was told, 
during his separation physical examination, that his blood 
pressure was elevated.  He is currently being treated for 
hypertension.

Accordingly, the case is remanded to the RO for the 
following:

1. The RO must review the claims file and 
ensure that any notification and 
development action required by the VCAA 
and its implementing regulations, court 
decisions, and VA directives is 
completed.

2. The RO must make a further effort to 
secure the veteran's separation physical 
examination report and any additional 
service medical records that may be 
available.  If no additional records are 
available, the veteran and his 
representative should be notified of 
such.

3. After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the issue on appeal 
with consideration of all the evidence 
submitted since the most recent 
supplemental statement of the case was 
issued. If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
should then be given the opportunity to 
respond.

The case should then be returned to the Board, if in order. 
The Board intimates no opinion as to the ultimate outcome of 
this case. The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. 
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner. See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West 2002) (Historical and Statutory Notes). 
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court. See 
M21-1, Part IV, paras. 8.43 and 38.02.


	 _________________________________________________ 
KATHY A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




